PER CURIAM:
These appeals, although not consolidated with those decided this day sub nomine Verkouteren, et al. v. District of Columbia, 120 U.S.App.D.C. -, 346 F.2d 842 were heard on the same calendar. Although they involve the distribution in a corporate liquidation of a leasehold interest in real property as distinct from shares of stock, they present the same situation with respect to the disregard by the Tax Court of the capital gains issue presented to it by the parties upon a stipulation that such leasehold was disposed of by the appellant-stockholders, and the decision by the Tax Court to support the asserted deficiencies by a finding contrary to the stipulation. We reverse for the same reasons stated in Verkouteren, and remand for the same purpose.
It is so ordered.